                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DOUGLAS STEPHENSON,                           )
                                              )
                       Petitioner,            )       Civil Action No. 2:18-cv-1329
                                              )
               v.                             )
                                              )       Magistrate Judge Patricia L. Dodge
ROBERT GILMORE, et al.,                       )
                                              )
                       Respondents.           )

                                     MEMORANDUM ORDER

       Douglas E. Stephenson (“Petitioner”) is a state prisoner confined at the State Correctional

Institution Greene. He has filed with this Court a Petition for a Writ of Habeas Corpus pursuant

to 28 U.S.C. § 2254 within which he challenges the judgment of sentence imposed by the Court

of Common Pleas of Allegheny County on November 7, 2011, on his convictions of second-

degree murder, robbery, and conspiracy. His total aggregate sentence is a term of life plus six to

12 years imprisonment. Respondents have filed their Answer (ECF No. 13) and the state court

record. Petitioner has filed his Reply (ECF No. 19), which he recently supplemented (ECF No.

22). Petitioner attached to his Petition 135 pages of exhibits, and over 800 pages of exhibits to

his Reply and supplement.

       Petitioner recently filed a Request for Bail. (ECF No. 25). In support, he cites Rule 23(b)

of the Federal Rules of Appellate Procedure, which sets forth the circumstances in which a

federal court may grant a petitioner bail when a decision denying his habeas petition is under

federal appellate review. His reliance upon Rule 23(b) is misplaced because it does not apply in

this circumstance, where Petitioner’s § 2254 habeas case is before the district court. “There is no

federal statute or court rule that addresses the district court’s authority to grant a state prisoner

bail during the pendency of federal habeas corpus proceedings.” Brian R. Means, FEDERAL

                                                  1
HABEAS MANUAL § 8:78, Westlaw (database updated May 2019). The United States Court of

Appeals for the Third Circuit has held that bail pending a district court’s review of a habeas

petition is available “‘only when the petitioner has raised substantial constitutional claims upon

which he has a high probability of success, and also when extraordinary or exceptional

circumstances exist which make the grant of bail necessary to make the habeas remedy

effective.’” Landano v. Rafferty, 970 F.2d 1230, 1239 (3d Cir. 1992) (quoting Calley v.

Callaway, 496 F.2d 701, 702 (5th Cir. 1974)). “This standard ‘reflects the recognition that a

preliminary grant of bail is an exceptional form of relief in a habeas corpus proceeding.’” Id.

(quoting Lucas v. Hadden, 790 F.2d 365, 367 (3d Cir. 1986)). Petitioner has not demonstrated

that he has a high probability of success and that extraordinary or exceptional circumstances are

present in this case. Therefore, his request for bail is denied.

        Petitioner also recently filed a Preliminary Discovery Request. (ECF No. 24). “A habeas

petitioner, unlike the usual civil litigant in federal court, is not entitled to discovery as a matter of

ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). See also Harris v. Nelson, 394

U.S. 286, 300 (1969) (“broad-ranging preliminary inquiry is neither necessary nor appropriate in

the context of a habeas corpus proceeding.”). Discovery is authorized in Rule 6(a) of the Rules

Governing Section 2254 Cases in the United States District Courts only by leave of court upon a

showing by the petitioner of “good cause,” which may be made “where specific allegations

before the court show reason to believe that the petitioner may, if the facts are fully developed,

be able to demonstrate that he is...entitled to relief[.]” Harris, 394 U.S. at 300. See also Bracy,

520 U.S. at 908-09. The “burden rests upon the petitioner to demonstrate that the sought-after

information is pertinent and that there is good cause for its production.” Williams v. Beard, 637

F.3d 195, 209 (3d Cir. 2011). “[B]ald assertions and conclusory allegations do not provide



                                                   2
sufficient ground to warrant requiring the state to respond to discovery or to require an

evidentiary hearing.” Zettlemoyer v. Fulcomer, 923 F.2d 284, 301 (3d Cir. 1991).

       Additionally, Rule 6 does not authorize what is commonly referred to as “fishing

expeditions” and it is not enough for a petitioner to speculate that the discovery he seeks might

yield information that would support one of his claims or that it would give support to a new

claim. See, e.g., Deputy v. Taylor, 19 3d 1485, 1493 (3d Cir. 1994) (quoting with approval

Munoz v. Keane, 777 F. Supp. 282, 287 (S.D.N.Y. 1991), which explained: “petitioners are not

entitled to go on a fishing expedition through the government’s files in hopes of finding some

damaging evidence”); Williams, 637 F.3d at 210-11 (the petitioner’s discovery request “amounts

to an entreaty to engage in a fishing expedition. The law is clear, however, that such speculative

discovery requests should be rejected.”). Petitioner has not demonstrated the required “good

cause” for discovery and, therefore, his Preliminary Discovery Request is denied.

       Based upon the foregoing, Petitioner’s Request for Bail (ECF No. 25) and his

Preliminary Discovery Request (ECF No. 24) are DENIED.



                                             /s/ Patricia L. Dodge
Dated: September 13, 2019                    PATRICIA L. DODGE
                                             United States Magistrate Judge




                                                3
